UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     3/31/2020


SUSAN WALLACE,

                                            Plaintiff,                   18-CV-6525 (RA)(SN)

                          -against-                                              ORDER

MARK ESPER,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

           The Court held a telephonic discovery conference on March 27, 2020, to address the

issues raised by Defendant’s February 11, 2020 Letter (ECF No. 63). Before the Court is

Defendant’s motion to compel releases to Plaintiff’s medical records. The motion is GRANTED

in part.

           This case concerns, among other claims, pro se Plaintiff’s allegation that Defendant—her

former employer—failed to reasonably accommodate her and terminated her employment

unlawfully. Defendant claims that Plaintiff was removed from employment because she was

unable to perform the essential functions of her employment. Plaintiff’s medical records,

including her mental health records, are relevant to that dispute because they may be probative of

Plaintiff’s ability to perform the essential duties of her employment.

           Plaintiff also alleges that Defendant, through its misconduct, caused “[s]evere emotional

and mental health and physical stress requiring substantial ongoing treatment.” (See ECF No. 12,

¶¶ 283-321.) In addition to compensatory damages based on that harm, Plaintiff seeks

reinstatement to employment with Defendant. Therefore, Defendant is entitled to Plaintiff’s
medical records, including her mental health records, for the entire time period requested, and

Plaintiff is ordered to provide the relevant releases affording Defendant access to those records.

See Feltenstein v. City of New Rochelle, 14-cv-5434 (NSR), 2018 WL 3752874, at *4-*5

(S.D.N.Y. Aug. 8, 2018) (acknowledging that allegations that defendants caused ongoing mental

or emotional harm are not “garden variety” and therefore put the plaintiff’s mental state at issue

for the purposes of discovering medical records) (citation omitted). Defendant is directed to

tailor the releases to provide information from all medical providers who examined Plaintiff,

provided medical care or treatment to Plaintiff, were consulted by Plaintiff, or rendered an

opinion with respect to Plaintiff’s medical condition or treatment, only as related to the matters

alleged in the First Amended Complaint.

                                              CONCLUSION

       Plaintiff shall provide Defendant with executed releases consistent with this Order by

April 3, 2020. Defendant is directed to complete its search of any outstanding responsive

documents and provide Plaintiff the same by no later than April 17, 2020. The parties are

directed to meet and confer regarding any remaining discovery disputes. By April 24, 2020, the

parties shall jointly file a letter of no more than five pages updating the Court as to the status of

all discovery, including a description of any disputes the parties could not resolve through the

meet and confer process. All discovery shall close May 21, 2020.

SO ORDERED.



DATED:         March 31, 2020
               New York, New York
